                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

                         Buntin v. Schlumberger Technology Corporation
                                  Case No. 3:16-cv-00073-TMB


By:                    THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:           ORDER FROM CHAMBERS

The matter comes before the Court on Defendant Schlumberger Technology Corporation’s
(“STC”) Motion to Reconsider Denial of Summary Judgment. 1 STC asks the Court to reconsider
its order denying summary judgment 2 (the “Order”) in light of the Alaska Supreme Court’s recent
opinion answering two certified questions of law from the Court. 3 For the following reasons, the
Motion is GRANTED.

As described in this Court’s Order denying STC’s Motion for Summary Judgment, this case arises
out of Plaintiff Travis Buntin’s claims against STC under the Alaska Wage and Hour Act
(“AWHA”). 4 On summary judgment, STC argued that Buntin “is an exempt employee under
several exemptions in the AWHA and is therefore not entitled to overtime pay. Alternatively,
[STC] argue[d] that they acted in good faith and had reasonable grounds for classifying Plaintiff
as exempt, and that they accordingly should not be required to pay liquidated damages under the
AWHA.” 5 Finding genuine issues of material fact, the Court denied STC’s motion for summary
judgment. 6 Following the Court’s Order, the Parties attempted to mediate the matter, but were
unsuccessful in resolving the case. 7

The Court later certified the following questions to the Alaska Supreme Court:

      1. Following Encino Motorcars v. Navarro, 138 S. Ct. 1134 (2018), should exemptions under
         the AWHA be given a narrow or fair interpretation?

      2. What standard of proof applies to exemptions to the overtime provisions of the AWHA? 8




1
  Dkt. 139 at 1 (Motion).
2
  Dkt. 102 (Order on Motion for Summary Judgment).
3
  Buntin v. Schlumberger Tech. Corp., 487 P.3d 595 (Alaska 2021).
4
  Dkt. 102 at 1.
5
  Id. at 2.
6
  Id. at 11, 13, 15–16, 20.
7
  See Dkt. 106 (Joint Status Report).
8
  Dkt. 128 at 6 (Order Certifying Second Question to Alaska Supreme Court).
                                                1
In its Motion, STC asserts that the post-Encino legal landscape is more employer-friendly and that
the Court too “narrowly construed” the provisions of the AWHA at issue on summary judgment. 9
It states that the Court relied on “multiple cases that utilized the pre-Encino narrow-interpretation
principle.” 10 By granting reconsideration, STC argues the Court would have the opportunity to
consider the “sea change” in this area of the law. 11

Local Civil Rule 7.3(h) states:

        (1) A court will ordinarily deny a motion for reconsideration absent a showing of
        one of the following: (A) manifest error of the law or fact; (B) discovery of new
        material facts not previously available; or (C) intervening change in the law[.] 12

Here, the Court agrees that STC has grounds to request reconsideration of the Court’s denial of
summary judgment due to intervening developments in the law. The Alaska Supreme Court issued
its opinion as to the Court’s certified questions on June 11, 2021. 13 In the opinion, the Alaska
Supreme Court states that “AWHA exemptions expressly linked to FLSA exemptions must be
given a fair rather than narrow reading” and that a “preponderance of the evidence” standard
applies “to an assertion that an employee is exempt from the AWHA's overtime and minimum
wage requirements.” 14

The Court denied STC’s Motion for Summary Judgment on August 6, 2018. 15 Notably, the Court
stated: “[E]ven assuming, as [STC] argues, that the appropriate standard of proof under the
AWHA is a preponderance of the evidence and exemptions should no longer be construed
narrowly, [STC] is not entitled to summary judgment with respect to exemptions under the
AWHA.” 16 However, the Court did not have the benefit of the Alaska Supreme Court’s analysis
or the intervening years of post-Encino federal case law. It is therefore appropriate for the Parties
to brief the issue and for the Court to reconsider its Order denying summary judgment.

For the foregoing reasons, the Court finds that reconsideration of the Order at Docket 102 is
warranted. Therefore, the Motion at Docket 139 is GRANTED. Upon reconsideration, the
Court ORDERS the Parties to file simultaneous briefing in accord with the following:

     1. STC and Buntin shall each file a brief, not to exceed 15 pages, on or before July 16, 2021.

     2. STC and Buntin shall each file a reply brief, not to exceed 10 pages, on or before July 23,
        2021.



9
  See Dkt. 139 at 4–5.
10
   Id. at 2–3.
11
   Id. at 2.
12
   D. Alaska L. Civ. R. 7.3(h).
13
   Buntin, 487 P.3d 595.
14
   Id.
15
   Dkt. 102.
16
   Id. at 6.
                                                 2
   3. The Parties should address the intervening developments in the law, including the Alaska
      Supreme Court opinion and relevant federal case law, and the impact of these
      developments on the Court’s resolution of STC’s Motion for Summary Judgment upon
      reconsideration.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: July 8, 2021.




                                               3
